MEMORANDUM OPINION


No. 04-07-00374-CR

Vincent Dale ROSS,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law, Kerr County, Texas
Trial Court No. CR-06-1613
Honorable Spencer W. Brown, Judge Presiding


PER CURIAM

Sitting:	Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice
 
Delivered and Filed:  July 3, 2007

DISMISSED
 Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The
motion is granted and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH